

117 HR 962 IH: Law Enforcement Officers Equity Act
U.S. House of Representatives
2021-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 962IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2021Mr. Pascrell (for himself, Mr. Garbarino, Mr. Connolly, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 5, United States Code, to include certain Federal positions within the definition of law enforcement officer for retirement purposes, and for other purposes.1.Short titleThis Act may be cited as the Law Enforcement Officers Equity Act.2.Including certain positions within the definition of law enforcement officer for purposes of retirement(a)Federal Employees Retirement SystemSection 8401(17) of title 5, United States Code, is amended—(1)in subparagraph (C)—(A)by striking subparagraph (A) and (B) and inserting subparagraphs (A), (B), (E), (F), (G), (H), and (I); and(B)by striking and at the end; and(2)by adding at the end the following:(E)an employee not otherwise covered by this paragraph—(i)the duties of whose position include the investigation or apprehension of individuals suspected or convicted of offenses against the criminal laws of the United States; and(ii)who is authorized to carry a firearm;(F)an employee of the Internal Revenue Service, the duties of whose position are primarily the—(i)collection of delinquent taxes; and(ii)securing of delinquent returns;(G)an employee of the United States Postal Inspection Service;(H)an employee of the Department of Veterans Affairs who is a Department police officer under section 902 of title 38; and(I)an employee of U.S. Customs and Border Protection—(i)who is a seized property specialist in the GS–1801 job series; and(ii)the duties of whose position include activities relating to the efficient and effective custody, management, and disposition of seized and forfeited property;.(b)Civil Service Retirement SystemSection 8331(20) of title 5, United States Code, is amended, in the matter preceding subparagraph (A)—(1)by inserting and an individual described in any of subparagraphs (E) through (I) of section 8401(17) after United States; and(2)by striking this activity and inserting such activity or described in any such subparagraph.(c)ApplicationThe amendments made by this section shall apply to any—(1)individual who is appointed as a law enforcement officer—(A)as defined in section 8331(20) or 8401(17) of title 5, United States Code (as amended by this section); and(B)on or after the date of enactment of this Act; and(2)incumbent (as defined in section 3(a)(3)), consistent with the requirements of section 3.3.Incumbent law enforcement officers(a)DefinitionsIn this section—(1)the term Director means the Director of the Office of Personnel Management;(2)the term Fund means the Civil Service Retirement and Disability Fund;(3)the term incumbent means an individual who—(A)was appointed as a law enforcement officer before the date of enactment of this Act; and(B)is serving as a law enforcement officer on the date of enactment of this Act;(4)the term law enforcement officer means an individual who satisfies the requirements of section 8331(20) or 8401(17) of title 5, United States Code, by virtue of the amendments made by section 2;(5)the term prior service means, with respect to an incumbent who makes an election under subsection (b)(2), service performed by the incumbent before the date on which appropriate retirement deductions begin to be made under the election; and(6)the term service means service performed by an individual as a law enforcement officer.(b)Treatment of service performed by incumbents(1)Service on or after date of enactmentService performed by an incumbent on or after the date of enactment of this Act shall be treated as service performed as a law enforcement officer.(2)Service before date of enactmentService performed by an incumbent before the date of enactment of this Act shall, for purposes of subchapter III of chapter 83 and chapter 84 of title 5, United States Code, be treated as service performed as a law enforcement officer only if the incumbent submits a written election to the Director by the earlier of—(A)the date that is 5 years after the date of enactment of this Act; or(B)the day before the date on which the incumbent separates from the service.(c)Individual contributions for prior service(1)In generalAn incumbent who makes an election under subsection (b)(2) may, with respect to prior service performed by the incumbent, pay a deposit into the Fund equal to the sum of—(A)the difference between—(i)the amount that would have been deducted during the period of prior service under section 8334 or 8422 of title 5, United States Code, from the pay of the incumbent if the amendments made by section 2 had been in effect during the prior service; and(ii)the amount that was deducted during the period of prior service under section 8334 or 8422 of title 5, United States Code; and(B)interest on the amount described in subparagraph (A)(i), as computed under—(i)paragraphs (2) and (3) of section 8334(e) of title 5, United States Code; and(ii)regulations promulgated by the Director.(2)Effect of not contributingIf an incumbent does not pay the full amount of the deposit described in paragraph (1), all prior service of the incumbent—(A)shall remain fully creditable as a law enforcement officer; and(B)the resulting annuity shall be reduced—(i)in a manner similar to that described in section 8334(d)(2) of title 5, United States Code; and(ii)to the extent necessary to make up the amount unpaid.(d)Government contributions for prior service(1)In generalIf an incumbent makes an election under subsection (b)(2), an agency that employed the incumbent during any prior service of the incumbent shall remit to the Director, for deposit in the Fund, an amount equal to the sum of—(A)the difference between—(i)the total amount of Government contributions that would have been paid under section 8334 or 8423 of title 5, United States Code, if the amendments made by section 2 had been in effect during the prior service; and(ii)the total amount of Government contributions paid under section 8334 or 8423 of title 5, United States Code; and(B)interest on the amount described in subparagraph (A)(i), as computed in accordance with—(i)paragraphs (2) and (3) of section 8334(e) of title 5, United States Code; and(ii)regulations promulgated by the Director.(2)Contributions to be made ratablyGovernment contributions under this subsection on behalf of an incumbent shall be made by the agency ratably (not less frequently than annually) over the 10-year period beginning on the date described in subsection (a)(5).(e)Exemption from mandatory separationNotwithstanding section 8335(b) or 8425(b) of title 5, United States Code, a law enforcement officer shall not be subject to mandatory separation during the 3-year period beginning on the date of enactment of this Act.(f)RegulationsThe Director shall prescribe regulations to carry out this Act, including regulations for the application of this section in the case of any individual entitled to a survivor annuity (based on the service of an incumbent who dies before making an election under subsection (b)(2)), to the extent of any rights that would have been available to the decedent if still living.(g)Rule of constructionNothing in this section shall be considered to apply in the case of a reemployed annuitant.